DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LUE (US 2016/0260733, hereinafter, Lue.)
In regard to claims 1 and 10, in figs. 11-15, for example, Lue discloses an integrated circuit (para [0018]), comprising:
a base 1101 comprising an insulating dielectric (para [0087]);
a plurality of conductive lines, or conductive strips, WLs (para [0038]) extending vertically above the base in a spaced-apart arrangement, the plurality including a first conductive line and a second conductive line adjacent to the first conductive line;
a void, or gap, 1161 (para [0092]) located laterally between the first and second conductive lines; and
a cap of insulating material 1162 (para [0092]) located above the void/gap and defining an upper boundary of the void/gap, such that the void/gap is further located between the base and the cap of insulating material.
Regarding claims 9 and 11, wherein the plurality of conductive lines includes at least five conductive lines, wherein each pair of adjacent lines of the at least five conductive lines defines a void therebetween (fig. 21.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 5-8, 14-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lue as applied to claim 1 above, and further in view of Lu et al. (US 9,728,551, hereinafter, Lu.)
In regard to claim 2, Lue discloses all of the claimed limitations was mentioned above, except
an insulator in contact with a top of at least one of the plurality of conductive lines, the insulator in contact with the cap of insulating material above the void.
Lu, in fig. 5, for example, discloses an analogous device including a plurality of conductive lines 142, for example, voids 29 between the conductive lines, cap layer 3B on the voids and an insulation layer 170 insulator in contact with a top of at least one of the plurality of conductive lines, the insulator in contact with the cap of insulating material above the void in order to provide additional protection.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to include the insulation layer as taught in order to take the advantage.

Regarding claims 3 and 14, Lu further disclose wherein the void extends vertically between at least a portion of the first insulating material and at least a portion of the second insulating material, and wherein the cap of insulating material extends laterally between at least a portion of the first insulating material and at least a portion of the second insulating material. See Lu’s fig. 5.
Regarding claims 5, 15 and 18, Lu further discloses wherein the void is a first void, the integrated circuit further comprising, fig. 9:
a third conductive line extending vertically above the insulating dielectric and spaced from the second conductive line by a second void; and
a conductive via in contact with an upper end of the third conductive line.
Regarding claim 6, the combination further discloses, wherein the base further includes a first contact and a second contact 146, for example, within the insulating dielectric, wherein the first conductive line contacts the first contact, the second conductive line contacts the second contact, and a lower boundary of the void is defined by the insulating dielectric of the base. See Lu’s fig. 18.
Regarding claims 7-8, the contact as disclosed by Lu may be used as source/drain or gate contacts.
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lue as applied to claim 10 above, and further in view of Zhang et al. (US 2018/0144926, hereinafter, Zhang.)
Regarding claim 16, Lue discloses all of the claimed limitations as mentioned above, except wherein a first vertical height of the first conductive line is different from a second vertical height of the second conductive line.
Zhang, in fig. 8B, for example, discloses an analogous device including gaps 241 in a dielectric layer 125 between conductive lines 147. The conductive lines having different length in order to provide connections to different elements. This is common in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form the conductive lines as taught in order to take the advantage.
Regarding claim 17, Zhang further discusses the distances between the elements. It is obvious to one of ordinary skill in the art to adjust the distances between element in order to control the surface area of the device. It is, however, not critical in this case since the criticality of the distance is not specifically disclosed in the specification.
Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-21 are allowed.
The prior art do not show the first and second conductive lines made from different materials.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/Primary Examiner, Art Unit 2814